DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
 
Response to Amendment
In response to the amendment received on 06/15/2022:
Claims 1-4 are currently examined.  
Claim 6 is withdrawn.
All prior art grounds of rejection are maintained for at least the reasons as set forth herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the component C being gums… of 0.005 to 2% by mass”, which is indefinite because in is not clear if the amount of the component C (i.e. % by mass) is in reference to the one-component admixture, or in reference to the concrete composition.
It appears that the concentration (i.e., % by mass)  of component C is in reference to the one-component admixture (see Specification at [0046] disclosing the proportion of the gums in the one-component admixture is not particularly limited… the proportion thereof is preferably 0.005 to 2% by mass.  Thus, Examiner is treating the concentration (i.e., % by mass) of component C is in reference to the one-component admixture.
Examiner suggests amending the claim to either i) clarify what the concentration of the component C is in reference to the one-component admixture, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claims 2-4 are rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Okazawa et al. (US 2006/0032409 A1, previously cited in the last office action) (“Okazawa” hereinafter ) in view of Yamakawa (US 2016/0009599 A1)(“Yamakawa” hereinafter).

Regarding claim 1, Okazawa teaches a concrete composition (see Okazawa at [0002] teaching an additive for a cement composition and a cement composition containing the same)
comprising:
a binder (see Okazawa at [0057] and Table 6, also shown below, teaching a cement composition comprising a cement, which is taken to meet the claimed binder);

    PNG
    media_image1.png
    333
    637
    media_image1.png
    Greyscale

water (see Okazawa at [0057] and Table 6 teaching that a cement composition comprising water); 
fine aggregate (see Okazawa at [0057] and Table 6 teaching that a cement composition comprising fine aggregate);
coarse aggregate (see Okazawa at [0057] and Table 6 teaching that a cement composition comprising coarse aggregate); and 
a one-component admixture (see Okazawa at [0057] and Table 7, also shown below, teaching that the cement composition for Example 22 incorporated with cement additive, which is taken to meet the claimed one-component admixture),

    PNG
    media_image2.png
    297
    630
    media_image2.png
    Greyscale


wherein a water/binder ratio is 30 to 70% by mass (see Okazawa at [0057] and Table 6 teaching water-cement ratio of 44.2 wt%),
a slump flow value is 35 to 75 cm (see Okazawa at [0057] and Table 7 teaching that the slump flow was measured for Example 22, and a slump flow of 64.0 cm),
and a one-component admixture is contained in a proportion of 0.5 to 3.0 parts by mass relative to 100 parts by mass of a binder (see Okazawa at Table 7 teaching 1.8 wt% of AD-2 cement additive for Example 22),
with regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).
	
wherein the one-component admixture being the one-component admixture that contains:
a component B, wherein the component B being water-soluble cellulose ether (see Okazawa at [0034] teaching that the additive for cement compositions was prepared from water-soluble cellulose ether),
a component D, wherein the component D being a defoamer (see Okazawa at [0034] teaching that the additive for cement compositions was prepared from defoaming agent),
a component A, wherein the component A being a polycarboxylic acid-based water reducing agent made up of a copolymer of an unsaturated monocarboxylic acid monomer and/or an unsaturated dicarboxylic acid monomer and/or salts of these monomers and an unsaturated monomer that is copolymerizable with these monomers and salts and has a polyoxyalkylene group composed of 1 to 300 oxyalkylene units having 2 to 4 carbon atoms in a molecule and/or a salt of the copolymer (see Okazawa at [0034] teaching that the additive for cement compositions was prepared from polycarboxylic acid based copolymer or salt, and see Okazawa at [0018] teaching component (A) of the additive for a cement composition is a… polycarboxylic acid based copolymer and/or salt thereof, it is preferably a copolymer composed of an unsaturated mono- or di-carboxylic acid and a copolymerizable unsaturated monomer).  Examples of the unsaturated mono- or di-carboxylic acid include acrylic acid and methacrylic acid in the list (see Okazawa at [0018]), and examples of the unsaturated monomer include polyalkylene glycol mono(meth)acrylate… which are formed by adding 1-100 mol alkylene oxide to unsaturated alcohol (see Okazawa at [0018]).
The component (A), a polycarboxylic acid based copolymer, or polyalkylene glycol mono(meth)acrylate which is formed by adding 1-100 mol alkylene oxide (or  composed of 1 to 300 oxyalkylene units having 2 to 4 carbon atoms in a molecule) to unsaturated alcohol, polyalkylene glycol mono(meth)acrylate (or an unsaturated mono- or di-carboxylic acid).  Thus, polyalkylene glycol mono(meth)acrylate is taken to meet the claimed a component A being a polycarboxylic acid-based water reducing agent;

and, has an ionic strength derived from the component A, of 0.02 to 0.8.
Applicant’s Specification at [0027] and [0028] discloses that ionic strength is inversely dependent on the sum of the mass molar concentration and the square of the charge of the polycarboxylic acid composed of an unsaturated mono- or di-carboxylic acid and a copolymerizable unsaturated monomer
It has been held that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)… "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01.I), and "products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)… a chemical composition and its properties are inseparable… therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present” (see MPEP § 2112.01.II).  
In this case, the component (A), a polycarboxylic acid based copolymer as taught by Okazawa and the component A being a polycarboxylic acid-based water reducing agent of claim 1 would appear to be substantially similar as outlined above.  Thus, the component (A), a polycarboxylic acid based copolymer as taught by Okazawa is expected to have an ionic strength of 0.02 to 0.8 from the substantially similar component (A), a polycarboxylic acid based copolymer as taught by Okazawa and component A being a polycarboxylic acid-based water reducing agent of claim 1.
	
	Okazawa does not explicitly teach that the one-component admixture contains a component C, with the component C being gums including at least one selected from xanthan gum, gellan gum, and diutan gum of 0.005 to 2% by mass.
	Like Okazawa, Yamakawa teaches a one component additive for a cement (see Yamakawa at [0002] teaching the disclosure relates to a thickener for hydraulic composition, a one-component water-reducing agent, and a method for preparing a hydraulic composition, and see Yamakawa at [0003] teaching a hydraulic composition is generally composed of a hydraulic substance such as cement, an aggregate such as fine or coarse aggregate and water).
	Like Okazawa, Yamakawa teaches a water-soluble cellulose ether, a defoamer, and a water-reducing agent in the additive (see Yamakawa at [0015] teaching the disclosure provides a thickener for hydraulic compositions, comprising (A) a water-soluble cellulose ether, (B) a defoamer, and (C) a gum… the gum is preferably selected from among… wherein xanthan gum is featured in the list, and see Yamakawa at [0016] teaching the disclosure provides a one-component water-reducing agent comprising the thickener defined above (referring to [0015]) and (D) a water-reducing agent… the water-reducing agent is preferably a polycarboxylic acid copolymer and/or salt thereof).  The xanthan gum is taken to meet the claimed component C being gums including at least one selected from xanthan gum.
	Yamakawa also teaches Table 1 Example 1… the one component water-reducing agent… example 1 comprising 200 g water reducing agent, 2.0 g water-soluble cellulose ether, 0.6 g defoamer and 0.40 g gum.  One of ordinary skill in the art would be able to determined the total mass of the one component water-reducing agent, and the % mass of the gum (see Yamakawa at [0075]).  The total mass of the one component water-reducing agent is 203 g (200 + 2 + 0.6 + 0.4), and % mass of the gum is 0.20 ((0.4 ÷ 200) x 100).  The 0.20% mass of the gum in the one component water-reducing agent (or admixture) is within the claimed range of 0.005 to 2% by mass.
	Yamakawa also teaches surprisingly… a one-component water-reducing agent to which a gum is added maintains a uniform aqueous solution state because the water-soluble cellulose ether remains stable without salting out (see Yamakawa at [0033]).
As such, one of ordinary skill in the art would appreciate that Yamakawa teaches 0.20% mass of the xanthan gum in the one component water-reducing agent (or admixture) so as to maintain a uniform aqueous solution state, and seek those advantages by adding 0.20% mass of the xanthan gum in the one component additive for a concrete composition as taught by Okazawa. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the 0.20% 0mass of the xanthan gum as taught by Yamakawa in the one component additive for a concrete composition as taught by Okazawa, so as to maintain a uniform aqueous solution state in the one component water-reducing agent (or admixture).














Regarding claim 2, Okazawa as modified by Yamakawa teaches the limitations as applied to claim 1, and Okazawa further teaches an additive for cement compositions according to the formulation shown in Table 3 (see Okazawa at [0034] and Table 3, also shown below, teaching Example 3 additive illustrating a mixing ratio of 55 wt% for polycarboxylic acid based copolymer, and a mixing ratio of 45 wt% for the water-soluble cellulose ether defoaming agent).  

    PNG
    media_image3.png
    256
    913
    media_image3.png
    Greyscale


But Okazawa does not explicitly teach that the one-component admixture contains the component A in a proportion of 15 to 50% by mass.
However, Okazawa teaches that the mixing ratio of polycarboxylic acid and water soluble cellulose ether is 50/50 to 99/1 by weight (see Okazawa at [0022]).  The mixing ratio of polycarboxylic acid and water soluble cellulose ether is 50/50 (or 50%), overlaps with the claimed range of 15 to 50% by mass of component A (or a polycarboxylic acid-based water reducing agent) in the one-component admixture.
Furthermore, Okazawa teaches that if the mixing ratio is lower than 50/50, the resulting concrete will have a very high viscosity, lacking the desired flowability, and the cellulose ether may retard setting (see Okazawa at [0022]).  On the other hand, if the mixing ratio exceeds 99/1, the additive will not produce the effects of preventing bleeding, improving workability, securing resistance to material separation, and reducing dust and splash during concrete spraying (see Okazawa at [0022]).
Additionally, it has been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05 II).	
As such, one of ordinary skill in the art would appreciate that Okazawa teaches a mixing ratio of polycarboxylic acid and water soluble cellulose ether that would affect cement properties as outlined above that will overlap with the claimed component A proportion range, and it is the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected a mixing ratio of polycarboxylic acid and water soluble cellulose ether from within the range taught by Okazawa because the mixing ratio of polycarboxylic acid and water soluble cellulose ether that would affect cement properties, and there is normal desire of scientists or artisans to improve upon what is already generally known.  Also, there is a reasonable expectation of success that mixing ratio disclosed would be suitable.

Regarding claim 3, Okazawa as modified by Yamakawa teaches the limitations as applied to claim 1, and Okazawa further teaches that the one-component admixture has an ionic strength, derived from the component A, of 0.05 to less than 0.5 (please see claim 1 rejection, and the ionic strength as defined by the Formula 1 (see Specification at [0027] and [0028] disclosing that the ionic strength is dependent on the mass molar concentration and charge of the water reducing agent).
It has been held that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)… "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01.I), and "products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)… a chemical composition and its properties are inseparable… therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present” (see MPEP § 2112.01.II).  
In this case, the composition of the polycarboxylic acid and a copolymerizable unsaturated monomer (see Okazawa at [0018] and [0034]) and component A of claim 1 would appear to be substantially similar, as outlined above.  Thus, Okazawa’s polycarboxylic acid and a copolymerizable unsaturated monomer, having an ionic strength of 0.05 to less than 0.5 is expected to follow from the substantially similar mass molar concentration and charge of the polycarboxylic acid composed of an unsaturated mono- or di-carboxylic acid and a copolymerizable unsaturated monomer of claims 1 and 3.

Regarding claim 4, Okazawa as modified by Yamakawa teaches the limitations as applied to claim 1, and Okazawa further teaches that the component B is at least one selected from alkyl cellulose, hydroxyalkyl cellulose, and hydroxyalkyl alkyl cellulose (see Okazawa at [0021] teaching that the water-soluble cellulose ether as component (B) in the disclosure features hydroxyalkyl alkyl cellulose (such as hydroxypropyl methyl cellulose) featured in the list, and see Okazawa at [0034] and Table 2 Remarks teaching water-soluble cellulose ether 90SH-30000, hydroxypropyl methyl cellulose).


Response to Arguments














Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
Most of applicant arguments are directed to Margheritis and its combination with Okazawa in reference to component C, or gums.  
Examiner acknowledges the arguments and respectfully notes that the current grounds of rejection uses Yamakawa to meet the claimed component C being gums including at least selected from xanthan gum… of 0.005 to 2% by mass of the one component admixture, as outlined above.

Conclusion














Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735